DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
The instant action is in response to papers filed 11/16/21.
Claims 1-23, 25-27 are pending. 
Claims 1, 22, 23, 25-27 have been amended.
Applicant’s election without traverse of group 2 and CpG position 21 of claim 16 in the reply filed on 7/26/2019 is acknowledged. The claims are limited to the election of the invention.
Claims 2, 4-15, 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2019.
Claims 1, 3, 16, 21-23, 25-27 are being examined.
The previous objection to claims 23-27 has been withdrawn in view of the amendment.
The previous 112 rejections of the claims has been withdrawn in view of the amendment.  
Priority
The instant application was filed 05/12/2017 is a national stage entry of PCT/EP2015/078725 having an international filing date: 12/04/2015 and claims foreign priority to EP14196613.5 , filed 12/05/2014.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16 and 21-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidl (Genome Research )2009) volume 19, pages 1165-1174), Chtanova (J Immunol 2004; 173:68-78), de Leval ( Blood. 2007;109:4952-4963)  Okhura (Immunity (2013) volume 38, pages 414-423), Metcalfe (Gens and Immunity (2011) volume 12, pages 157-168), Case (2011/0136114), Shin (Mol Cells (2011) volume 37, pages 181-189),  Christen (US2011/0028333)  and Stahl (The Journal of Biological Chemistry (1990) volume 265, pages 8833-8841).
	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
	The recitation of “wherein at least one cytosine-phosphate-guanine (CpG) position in the genomic sequence according to SEQ ID NO: 1 or 5 comprises bisulfite convertible cytosine” sets forth an intended outcome which would necessarily flow from the bisulfite treatment and amplification of the SEQ ID NO of the claims. 

The prior art as exemplified below demonstrates that methylation was known to play a role in the development and propagation of T cells.  The exemplified art demonstrates LIF was also known to play a role in T cell development and propagation.   The art further demonstrates that Lif was known to be regulated in T follicular helper cells.  The art also demonstrates LIF was known to be differentially methylated in different cells.  The art demonstrates that bisulfite treatment of genomic DNA was known as was amplification and isolation of different population of T cells.  
Schmidl teaches, “DNA methylation participates in establishing and maintaining chromatin structures and regulates gene transcription during mammalian development and cellular differentiation. With few exceptions, research thus far has focused on gene
promoters, and little is known about the extent, functional relevance, and regulation of cell type-specific DNA methylation at promoter-distal sites. Here, we present a comprehensive analysis of differential DNA methylation in human conventional CD4+ T cells (Tconv) and CD4+ CD25+ regulatory T cells (Treg), cell types whose differentiation and function are known to be controlled by epigenetic mechanisms.” (abstract).Schmidl teaches, “In conclusion, the observed distribution of DMRs at promoter distal regions, their association with functional chromatin marks, and, most strikingly, their methylation-sensitive enhancer activity suggest a role for DNA methylation in controlling lineage-specific gene expression, mainly by restricting promoter-distal regulatory elements. This basic principle is likely not confined to the two closely related T cell populations, but st column, 2nd full paragraph).
Chtanova teaches in figure 2 T follicular helper cells express LIF as one of 15 top genes.
 de Leval teaches, “Moreover, we also identified several other genes overexpressed by AITL (ie, CD200, PDCD1, CD40L, NFATC1, LIF) that had been reported as overexpressed in TFH cells compared to other T-cell subsets” (page 4955, 2nd column, 1st full paragraph).
 Okura teaches, “expression of Foxp3 alone is not sufficient for conferring and maintaining Treg cell function and phenotype. Complementing the insufficiency, Treg-cell-specific epigenetic changes are also critical in the process of Treg cell specification, in regulating its potential plasticity, and hence in establishing a stable lineage. Understanding how epigenetic alterations and Foxp3 expression coordinately control Treg-cell-specific gene regulation will enable better control of immune responses by targeting the generation and maintenance of Treg cells.” (abstract).  Okura teaches, “Although the order of molecular events involving histone modification, DNA methylation, and chromatin remodeling is a subject of much debate, demethylation of DNA is suggested to interfere with the action of these transcriptional repressors and instead allow the binding of other factors.” (page 45, 2nd column).  Okura teaches, “Similar to the case with Treg cells, epigenetics features of other T cell subsets have been investigated. After the differentiation of naive CD4+ T cells into helper T cells, new DNaseI-hypersensitive regions and specific DNA demethylation are observed at the Ifng or Il4 locus in Th1 or Th2 cells, respectively, and de novo methylation takes place at the nd column).
Metcalfe teaches, “Arguably, the most important role of LIF is to introduce and/or maintain epigenetic plasticity within the genome: thus LIF is permissive for epigenetic flexibility. This flexibility is greatest in stem cells where LIF functions in concert with Nanog, a core stem cell transcription factor that, under the influence of LIF, choreographs pluripotency and self-renewal in mouse embryonic stem cells (for example, see refs 7–12).” (page 157, 2nd column). Metcalfe teaches, “LIF is released from T cells in response to primary activation, including by the T-cell mitogen concanavalin A.47,48 Using LIF-deficient mice, Escary et al.49 demonstrated that LIF is required to maintain survival of hematopoietic stem cells” (page 159, 2nd column, bottom). Metcalfe teaches, “LIF was confirmed to induce specific suppression of INFg release following stimulation by Tcell mitogens.46 Other groups later showed that IL-6, known to be associated with inhibition of allo-tolerance, 68 promotes differentiation of st column-top of 2nd).  Metcalfe concludes, “This overview integrates multiple lines of evidence from various approaches to argue a central role for LIF in T-cell biology, with focus on the LIF/IL-6 axis. The implications are set in the wider context of the potential value of LIF as a therapeutic and how targeted LIF delivery may achieve this end. The extrapolations based on the reviewed data are those of the author, with the intention of provoking new inter-disciplinary approaches where LIF is seen a providing a pivotal link between immune regulation and immune-based therapies.” (page 166, 1st column).  
Case teaches bisulfite sequencing of amplicon (0120). Case teaches detection of methylation of LIF by amplification and production of an amplicon in table 1 (page 7, 2nd column).    Case teaches differential methylation of LIF MASC and NRC   (table 1 page 7, 2nd column).
Shin teaches, “Here we show that LIF expression is epigenetically up-regulated via DNA demethylation and changes in histone methylation status within its promoter region in the isogenic MCF10 model.” (abstract).  Shin teaches isolation of DNA, conversion of cytosine to uracils and sequencing to determine methylation levels of LIF (bisulfite sequencing page 182, 2ncd column).  Shin teaches, “This report is the first that we know of to demonstrate that the upregulation of the LIF gene during the progression to breast cancer in the isogenic MCF10 model occurs via DNA hypomethylation of CpG pairs, changes in histone methylation status, changes in MeCP2 occupancy, and  increased Sp1 binding affinity within the LIF promoter region. The epigenetic activation of LIF gene by the LIF-LIFR axis may contribute to increased cell growth and colony nd column).  
Christensen teaches LIF in differentially methylated between (supplemental table 1).  
Stahl teaches cloning of human LIF.  Stahl teaches the human gene sequence of LIF (figure 5, which is M63420.1) and comprises SEQ ID NO 1, nucleotides 3329-3824).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examination methylation of LIF (SEQ ID NO 1 or 5) in a T cell sample  comprising human follicular helper t cells by bisulfite treatment of genomic DNA, amplification and sequencing.  The artisan would be motivated to examine methylation of LIF in t cells as the prior art demonstrates that LIF plays an integral role in T cell differentiation.  The artisan would also be motivated as LIF is known to be regulated in different cells and cancer.  The artisan would have a reasonable expectation of success as the artisan is merely using known sequences   for known methylation analysis methods. (claims 1 and 23)
With regards to claim 3 ,16, 25, Stahl teaches cloning of human LIF.  Stahl teaches the human gene sequence of LIF (figure 5, which is M63420.1) and comprises SEQ ID NO 1, nucleotides 3329-3824).  Case teaches detection of methylation of LIF by amplification and production of an amplicon in table 1 (page 7, 2nd column).  
With regards to claim 21,26 Okhura teaches that T cells are in blood.  Chtanova teaches isolation from human samples. 
With regards to claim 22, 27 Case, Christensen, and Shin teach sequencing to determine methylation.
Response to Arguments
This rejection is a new grounds of rejection necessitated by amendment.  The response traverses the previous rejection asserting the prior art does not explicitly teach follicular helper T cells of activated Helper T cells.  This argument has been thoroughly reviewed but is not considered persuasive as the teaching of Chtanova and de Leval address this limitiation.  Further it is noted the teachings of T cells in the prior rejection encompass the species of follicular helper T cells of activated Helper T cells.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634